DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Applicant is requested to amend the first paragraph of the specification to indicate that the parent application has issued as a patent.  Suggested language would be --This is a divisional application of now U.S. Patent No. 10,556,125, which is hereby incorporated by reference--.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 6, 12, and 17 are objected to because of the following informalities:
In claim 1, line 5: “the programmed instructions” should apparently read --the set of programmed instructions--.
In claim 1, lines 10-11: “a radiation-target” should apparently read --the radiation-target--.
In claim 1, lines 11-12: “the biological characteristic” should apparently read --the at least one biological characteristic--.
In claim 6, line 1: “a biological effect” should apparently read --the biological effect--.
In claim 12, line 5: “the programmed instructions” should apparently read --the set of programmed instructions--.
In claim 12, lines 10-11: “a radiation-target” should apparently read --the radiation-target--.
In claim 12, lines 11-12: “the biological characteristic” should apparently read --the at least one biological characteristic--.
In claim 17, line 5: “the programmed instructions” should apparently read --the set of programmed instructions--.
In claim 17, lines 10-11: “a radiation-target” should apparently read --the radiation-target--.
In claim 17, lines 11-12: “the biological characteristic” should apparently read --the at least one biological characteristic--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5 recites the limitation "the radiation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 and 5-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Independent claim 1 recites a system that executes programmed instructions that determine a plurality of structures in image data, identify an organ from the structures, access a knowledge base to determine reference data comprising a biological characteristic corresponding to the organ, and predict a biological effect for the structures based on the biological characteristic.  This series of operations falls under the mathematical concepts grouping, as it essentially recites data manipulations, accessing other data, and 
Further, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Claim 1 recites a memory device, a network connection, and a processor.  These are recited as generic computer components for storing, transmitting/receiving, and processing data, which are typical and basic computer functions.  These components amount to no more than mere instructions for applying the abstract idea on a computer and are nothing more than an attempt to generally link the use of the abstract idea to the technological environment of a computer.  The courts have made clear that mere physicality or tangibility of additional elements is not a relevant consideration in the eligibility analysis.  Further, mere data gathering and data processing/analyzing have consistently been considered to be insignificant extra-solution activity that is insufficient to confer patent eligibility.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12, 14, 17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakatsugawa et al. (U.S. Pub. No. 2017/0259083 A1; cited in the IDS filed 28 October 2020; hereinafter known as “Nakatsugawa”).
Regarding claim 1, Nakatsugawa discloses a system (Abstract) comprising: a memory device configured to store at least a set of programmed instructions and a radiation plan data ([0037]-[0038]; [0080]; [0086]; [0092]-[0095]; [0112]); a network 
Regarding claim 2, Nakatsugawa discloses that the processor is configured to apply a data model to the at least one biological characteristic to predict the biological effect ([0063]-[0066]; [0104]).
Regarding claim 3, Nakatsugawa discloses that the processor is further configured to generate a radiation plan based on the predicted biological effect ([0045]; [0047]; [0076]; [0119]).
Regarding claim 4, Nakatsugawa discloses that the processor is further configured to generate instructions to a radiation application device coupled to a radiation source, the instructions comprising instructions to apply radiation to the radiation target according to the radiation plan ([0042]-[0044]; [0080]; [0119]; [0122]; [0126]).


Regarding claim 17, Nakatsugawa discloses a system (Abstract) comprising: a memory device configured to store at least a set of programmed instructions and a radiation plan data ([0037]-[0038]; [0080]; [0086]; [0092]-[0095]; [0112]); a network connection communicatively coupling the system with a network ([0115]-[0118]); and a processor configured to execute the programmed instructions to predict a radiation-target specific biological effect for a radiation target ([0023]; [0037]-[0038]; [0048]-[0049]; [0114]; [0119]-[0125]), the processor being further configured to determine a plurality of structures in image data corresponding to the radiation target ([0023]-[0025]; [0045]; [0053]; [0083]), identify at least one organ from the plurality of structures ([0023]-[0025]; [0045]; [0048]-[0049]; [0052]-[0053]; [0085]), access a knowledge base via the network connection to determine reference data comprising at least one biological characteristic corresponding to the at least one organ ([0001]; [0045]; [0056]; [0059]-[0061]; [0067]; [0086]), predict a radiation-target specific biological effect for the plurality of structures based on the biological characteristic of the at least one organ ([0023]-[0024]; [0047]; [0054]; [0057]; [0062]-[0063]; [0065]-[0068]; [0093]; [0103]), and generate a radiation plan based on the predicted biological effect ([0045]; [0047]; [0076]; [0119]), wherein the processor is configured to factor a structure-based biological effect parameter to predict the biological effect ([0023]-[0024]; [0047]; [0054]; [0057]; [0062]-[0063]; [0065]-[0068]; [0093]; [0103]); and wherein the processor is further configured to generate instructions to a radiation application device coupled to a 
Regarding claim 19, Nakatsugawa discloses that the processor is configured to apply a data model to the at least one biological characteristic to predict the biological effect ([0063]-[0066]; [0104]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 13, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakatsugawa as applied to claims 3, 12, and 17 above, and further in view of Scott et al. (U.S. Pub. No. 2018/0148791 A1; cited in the IDS filed 28 October 2020; hereinafter known as “Scott”).
Regarding claims 5, 15, and 18, Nakatsugawa discloses the invention as claimed, see rejection supra, but fails to disclose that the radiation plan comprises a plan to apply the radiation according to a plurality of fractionations; though Nakatsugawa does broadly discuss the number of fractions in radiation planning ([0001]; [0046]).  Scott discloses a similar system for radiation planning (Abstract) that generates a radiation plan to apply radiation according to a plurality of fractionations in order to provide a particular number of treatments to reduce the likelihood of reoccurrence ([0007]-[0009]; [0045]-[0046]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakatsugawa with a fractionated plan, as taught by Scott, in order to provide a particular number of treatments to reduce the likelihood of reoccurrence.
Regarding claim 6, Nakatsugawa discloses the invention as claimed, see rejection supra, but fails to disclose that the processor is further configured to determine an absolute dose distribution from the radiation plan, to determine a fraction dose based 
Regarding claim 13, Nakatsugawa discloses the invention as claimed, see rejection supra, but fails to disclose that the data model comprises a linear-quadratic data model.  Scott discloses a similar system for radiation planning (Abstract) that utilizes a linear-quadratic data model in order to model cell survival ([0016]; [0041]; [0058]; [0067]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Nakatsugawa with an LQ data model, as taught by Scott, in order to model cell survival.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-13, and 15-23 of U.S. Patent No. 10,556,125.  Although the claims at issue are not identical, they are not patentably distinct from each other because they recite essentially identical limitations such that they would not meet a one-way test for distinctness; the claims of the issued patent anticipate or render obvious the present claims.

Allowable Subject Matter
Claims 7-11 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims, and if the double patenting rejections set forth in this Office action are overcome.
Claims 16 and 20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims, and if the double patenting rejections set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests identifying an .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THADDEUS B COX/Primary Examiner, Art Unit 3791